Citation Nr: 9903175	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  91-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for malaria.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic residuals 
of frozen feet.

3.  Entitlement to service connection for residuals of a 
shell fragment wound of the right foot.

4.  Entitlement to service connection for lipomas due to 
exposure to ionizing radiation.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
April 26, 1951.  He also had a period of unrecognized service 
from April 27, 1951, to December 1953.  His claims are 
predicated upon his period of recognized service.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1989 rating 
decision from the Nashville, Tennessee, Regional Office (RO).  

That determination, in pertinent part, held that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for malaria and frozen 
feet.  That determination also denied service connection for 
residuals of a shell fragment wound of the right foot, and 
lipomas due to exposure to ionizing radiation.  The veteran 
perfected a timely appeal to all of the issues.

By a rating action dated in October 1990, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a schedular 30 percent evaluation.  The veteran 
perfected a timely appeal to that decision.

The Board remanded this case in September 1991, March 1994, 
and April 1995 for additional development of the evidence. 

By a rating action dated in February 1998, the RO, in 
pertinent part, assigned a schedular 50 percent evaluation 
for PTSD.  Thereafter, the veteran continued to express his 
disagreement with the evaluation assigned to the service-
connected PTSD.

The issue of an increased rating for PTSD is the subject of 
the remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has lipomas as a 
result of his exposure to ionizing radiation during active 
service.  The veteran also contends that he suffers from 
chronic residuals of malaria and residuals of a shell 
fragment wound of the right foot as a result of his active 
service.  He reports that he was treated at a hospital in 
Japan for malaria in 1951.  He states that he is sterile as a 
result of the malaria fever that he had while in service.  He 
also reports that he sustained a right foot shell fragment 
wound in Korea in 1950, while he was attached to the 13th 
U.S. Army Field Artillery, 24th Division.  He indicates that 
he was exposed to the cold weather while in Korea and 
developed frozen feet.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence to justify a belief by 
a fair and impartial individual that his claim for 
entitlement to service connection for lipomas due to exposure 
to ionizing radiation is well-grounded and that new and 
material evidence has not been submitted to reopen his claim 
for service connection for the residuals of frozen feet.  It 
is also the decision of the Board, based on its review of the 
evidence and for the following reasons and bases, that new 
and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for 
malaria, and that the record supports the claims for service 
connection for malaria and residuals of a shell fragment 
wound of the right foot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been developed.

2.  There is no competent evidence of record, which 
establishes that the veteran was exposed to ionizing 
radiation during active duty.

3.  There is no competent medical evidence linking the 
veteran's lipomas to service, or to any inservice occurrence 
or event.

4.  An unappealed rating decision in February 1980 denied 
service connection for malaria and  frozen feet.

5.  The additional evidence received after the February 1980 
rating decision includes information which was not of record 
at that time and which is relevant and probative to the issue 
of entitlement to service connection for malaria.

6.  Malaria is of service origin.

7.  The additional evidence received since the February 1980 
rating decision does not tend to show that the veteran has 
any current residual disability resulting from frozen feet.

8.  Residuals of a shell fragment wound of the right foot are 
reasonably shown to have had origin during the veteran's 
period of active service.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
lipomas due to exposure to ionizing radiation is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The February 1980 rating decision, which denied service 
connection for malaria, is final.  38 U.S.C.A. § 7105 (West 
1991).

3.  The evidence received since the unappealed February 1980 
rating decision, which denied service connection for malaria, 
is and new and material, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

4.  Malaria was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113,  5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

4.  The February 1980 rating decision, which denied service 
connection for frozen feet, is final.  38 U.S.C.A. § 7105 
(West 1991).

5.  The evidence received since the unappealed February 1980 
rating decision, which denied service connection for frozen 
feet, is not and new and material, and the veteran's claim 
for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).

6.  Residuals of a shell fragment wound of the right foot 
were incurred in active service. 38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lipomas Due to Exposure to Ionizing Radiation

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1996).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1998).

Service connection may also be granted for malignant tumors 
or tumors of the brain, spinal cord or peripheral nerves if 
manifested to a degree of 10 percent disabling within one 
year after service.  38 C.F.R. §§ 3.307, 3.309 (1998).

The statutory and regulatory provisions pertaining to 
radiation exposure provide that if a veteran participated in 
a "radiation-risk" activity, the list of which includes the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946, there is a rebuttable presumption in 
favor of service connection for certain specified disease, 
all of them malignant.  38 U.S.C.A. § 1112 (c) (West 1991); 
38 C.F.R. § 3.309(d) (1998).  Lipoma is not subject to 
presumptive service connection based on radiation exposure 
under the applicable statute or regulation.

In addition, by regulation, it is also provided that if the 
veteran develops a disease identified as "radiogenic" in 
the regulation, and claims a connection to radiation 
exposure, development will be undertaken regarding his actual 
exposure dosage and whether there is an etiological 
connection between such exposure and his disease.  38 C.F.R. 
§ 3.311 (1998).  Lipoma is not included in the list of 
radiogenic diseases.

Further, service connection based on radiation exposure can 
also be established with proof of actual direct causation, 
which requires, as a starting point, competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311; Combee v. Brown, 3 F.3d 1039 
(Fed. Cir. 1994).

The service medical records have not been furnished by the 
appropriate service department and apparently were destroyed 
in a fire at the National Personnel Records Center. The 
United States Court of Veterans Appeals (Court) has held that 
in a case such as this, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991). In this regard. The RO has undertaken 
extensive effirts to in an attempt to reconstruct the service 
medical records.  On file are morning and sick call reports, 
which show no pertinent abnormality. 

Private and VA outpatient medical records reflect that the 
lipomas were initially diagnosed in 1987.  In a letter 
received in June 1995, the veteran indicated that he was in 
Hiroshima for three weeks in 1948 on a cleaning up detail.  A 
letter from the Defense Special Agency dated in July 1997 
noted that the RO indicated that the veteran went to 
Hiroshima in 1950 or 1951, and that his arrival in Japan 
after July 1, 1946, precluded his consideration as a member 
of the American occupation forces in Hiroshima or Nagasaki.

To summarize, the veteran contends that he developed lipoma 
as a consequence of exposure to ionizing radiation during 
service.  The veteran's lay statements are not competent 
evidence, as he is not shown to have the medical credential 
requisite to offering a competent medical opinion as to 
causation and/or diagnosis. Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

The medical evidence of record indicates that lipomas were 
initially diagnosed in 1987, many years after service.  This 
disease is neither considered a disease that is specific to 
"radiation-exposed" veterans, nor is it considered a 
"radiogenic" disease.  38 C.F.R. §§ 3.309(d), 3.311(b)(2). 

To establish service connection for a disability due to 
ionizing radiation exposure, it must be shown that the 
veteran was exposed to ionizing radiation during service. The 
evidence shows that the veteran did not enter active duty 
until December 1947.  Thus, as indicated by the Defense 
Special Weapons Agency he is precluded from consideration as 
a member of the American occupation forces in Hiroshima or 
Nagasaki inasmuch as he arrived in Japan after July 1, 1946.  
The veteran has not submitted any competent evidence nor is 
there any competent evidence of record, which establishes 
that the veteran was exposed to ionizing radiation during 
service.  As such, referral to the Under Secretary of 
Benefits per 38 C.F.R. § 3.111 is not warranted.  
Additionally, the veteran has not submitted any medical 
evidence, which indicates that the lipomas were related to 
radiation exposure. Accordingly, his claim in not well 
grounded and must be denied.

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  The finds that the information provided in the 
statement of the case, supplemental statements of the case, 
and other correspondence from the RO, sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection for lipoma due to exposure 
to ionizing radiation.  Robinette v. Brown, 8 Vet.App. 69 
(1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on this issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

II.  New and Material

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be granted for certain chronic 
diseases, i.e., malaria, if manifested to a compensable 
degree within one year from discharge. 38 U.S.C.A. §§ 1101, 
1112, 1113 West 1991); 38 C.F.R. §§ 3.307, 3.309.

The evidence of record at the time of that February 1980 
decision, which denied service connection for malaria and 
frozen feet, is briefly summarized.  As previously indicated, 
the service medical records were not been furnished by the 
appropriate service department.  

Received in October 1979 was the veteran's original 
application for service connection for malaria and residuals 
of frozen feet.  At that time he stated that he was 
hospitalized in Japan for malaria and frozen feet in 1951.  
Of record were VA outpatient treatment records dated in April 
1979 and May 1979.  A VA outpatient treatment record dated in 
April 1979 notes that the veteran had a history of malaria 
during active service in Korea.  No reference of finding was 
recorded regarding frozen feet.

In February 1980, the RO denied service connection for 
malaria and frozen feet.  At that time it was determined that 
malaria and frozen feet were not shown by the evidence of 
record.  The veteran did not appeal that determination and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  
However, if new and material evidence is received with 
respect to a claim, which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).  

When presented with a claim to reopen a previously finally 
denied claim, the Department must perform a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, it must be determined whether the evidence submitted 
by the claimant is new and material.  If it is, the new 
evidence must be reviewed in the context of the old to 
determine whether the prior disposition should be altered. id

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).

VA is directed to consider the evidence 
that has been added to the record since 
the last final disallowance of the claim 
on any basis, including a decision 
refusing, because of a lack of new and 
material evidence, to reopen a previously 
and finally disallowed claim.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The 
evidence must be reviewed in light of the 
pertinent statutes and regulations.  
Wilkinson v. Brown, 8 Vet. App. 263, 268 
(1995).  The Court has summarized the law 
on the first step of the "reopening" 
process as follows: Hence, in order to 
warrant reopening a previously and 
finally disallowed claim, the newly 
presented or secured evidence must be not 
cumulative of evidence of record at the 
time of the last prior final disallowance 
and must tend to prove the merits of the 
claim as to each essential element that 
was a specified basis for that last 
disallowance of the claim.

The evidence received into the record since the February 1980 
decision includes military sick call and morning reports, VA 
and private medical records showing treatment from 1974 to 
1996, and VA examination report dated from October 1987 to 
May 1995.  The morning and sick call reports indicate that 
the veteran received treatment in January and February 1951, 
to include hospitalization in Japan.  These reports do not 
indicate what disease or disability precipitated the medical 
treatment.  The medical evidence submitted contains no 
finding diagnostic of residuals of frozen feet.

During an August 1994 VA examination, the veteran reported 
that he started having chills and fever in November 1950, and 
that he was hospitalized for malaria for 18 days in Japan, 
approximately in December 1950.  The diagnosis was malaria in 
remission.

A VA examination of the vascular system was conducted in 
August 1994.  At that time the veteran reported that he 
experienced frostbite in the winter of 1950 while in Korea.  
He complained of nocturnal leg cramps and intermittent 
claudication on walking. 

The examination of the lower extremities showed that the skin 
was warm, moist, and intact.  Hair growth was good. There was 
onychomycosis of the toenails.  There was slight decreased 
sensation in the distal medial part of the right foot.  The 
right dorsalis pedis pulse was bounding and full.  The left 
dorsalis pedal pulse was thready.  The right posterior tibial 
pulse was thready.  The left posterior tibial pulse was 
absent.  The diagnoses included history of cold injury and 
frostbite to the feet, and peripheral vascular disease with 
ischemic effects mainly on the left foot. 

Service Connection for Malaria

The additional evidence received since the February 1980 
decision includes morning and sickcall reports reflecting 
treatment and hospitalization in Japan in January and 
February 1951.  These records are consistent with the 
veteran's contentions regarding treatment for malaria.  It is 
the Boards judgment that this evidence tends to establish 
that the veteran was treated for malaria during active duty.  
The Board finds that the additional evidence is new and 
material and his claim is reopened.  Accordingly, the Board 
will review the veteran's claim on a de novo basis.

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

As previously stated, the available morning and sick reports 
dated from January 1951 to February 1951 do not show any 
complaints or findings relative to malaria.  However, they 
confirm that the veteran was hospitalized in Japan in January 
1951.  This is consistent with his original claim.  A VA 
outpatient treatment record dated in April 1979 noted that 
the veteran had a history of malaria during active service in 
Korea.  The August 1994 VA examination revealed a diagnosis 
of malaria in remission.

As defined by 38 C.F.R. § 3.309, malaria is a chronic 
disease.  In light of the evidence discussed above, the Board 
is satisfied that the veteran was treated for malaria during 
active duty.  Accordingly, service connection for malaria is 
warranted.  

Service Connection for Residuals of Frozen Feet

The Medical evidence submitted since the February 1980 
decision contains no definitive finding showing the presence 
of any current disability related to the frozen feet.  The 
diagnoses rendered during the August 1994 VA indicates that 
the symptoms and problems associated with the veteran's lower 
extremities are the result of peripheral vascular disease.  
The Board does not dispute the fact that the veteran suffered 
cold exposure in Korea.  However, said statements are 
cumulative in nature.  Accordingly, the Board finds that the 
evidence received since the February 1980 RO decision is not 
new and material and veteran's claims for service connection 
for residuals of frozen feet has not been reopened. 

The Board further finds that the information provided in the 
statement of the case, supplemental statements of the case, 
and other correspondence from the RO, sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
frozen feet.  Robinette v. Brown, 8 Vet.App. 69 (1995).


III.  Residuals of a Shell Fragment Wound of the Right Foot

The veteran contends that he sustained a shell fragment wound 
to the right foot while stationed in Korea in 1950 and was 
awarded a Purple Heart.  In an April 1994 letter he states 
that all his military documents were destroyed in a fire at 
his home in the early 1960s.  Initially, the Board finds that 
the veteran's claim for entitlement to service connection for 
residuals of a shell fragment wound of the right foot is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where claims are made by a veteran who has engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence in service.  Service 
connection for such injury or disease may be rebutted,  
however, by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154 (West 1991);  38 C.F.R. § 3.304(d).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

It is significant to note that, in a rating action dated in 
April 1990, the RO granted service connection for PTSD based 
upon a pay voucher for combat-duty pay for the period of July 
1950 through January 1951 and the findings cited in the 
report of a VA psychiatric examination conducted in January 
1990.

A stated the service medical records were apparently 
destroyed in a fire at the National personnel records center.  
The evidence also reflects that the veteran's service 
personnel records were also apparently destroyed at that 
time.  The Court has held that in a case such as this, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
See O'Hare, supra.  The available morning and sick reports 
dated from January 1950 to February 1951 do not show any 
finding relative to a shell fragment wound to the right foot 
pathology.

Pursuant to the Board's March 1994 remand, the veteran was 
administered VA examinations in August 1994.  During a VA 
orthopedic examination, the veteran stated that he sustained 
a shrapnel wound to his right foot in Korea.  The examination 
showed the presence slight, non-tender scar on the right 
foot.

In the report of an August 1994 VA scar examination, the 
veteran stated that he sustained a shrapnel wound to the 
right foot in combat in Korea.  He reported that the wound 
was field dressed.  He indicated that he was returned to 
Japan where no further treatment was given, except changing 
the dressings.  The diagnosis was healed shrapnel fragment 
wound scar of the dorsum of the medial aspect of the right 
foot. 

To summarize, statements from the veteran describing an 
inservice injury are considered competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The August 1994 VA 
examinations show the presence of a scar on the right foot.  
The diagnoses included healed shrapnel fragment wound scar of 
the dorsum of the medial aspect of the right foot.  Thus, the 
scar of the right foot is consistent with a shell fragment 
wound.  Accordingly, the Board finds that the pertinent 
evidence currently of record is in equipoise as to whether 
the veteran sustained a shell fragment wound of the right 
foot. Therefore, resolving doubt in the veteran's favor, the 
Board finds that service connection for residuals of a shell 
fragment wound of the right foot is warranted.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991); 38 C.F.R. § 3.303 (1998).


ORDER

The claims for entitlement service connection for lipomas due 
to exposure to ionizing radiation and frozen feet are denied.

Service connection for malaria is granted.

Service connection for residuals of a shell fragment wound of 
the right foot is granted.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected PTSD constitutes a plausible or 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  Therefore, the VA has a statutory obligation to 
assist him in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).

In May 1995, the veteran was given a special psychiatric 
examination by a VA psychiatrist.  VA thereafter amended the 
criteria for rating mental disorders, including PTSD.  These 
amendments became effective on November 7, 1996.  The RO has 
considered both the old and the revised rating criteria.  
However, in view of the revised rating criteria, the Board is 
of the opinion that a thorough and contemporaneous VA 
psychiatric examination should be conducted in conjunction 
with the new criteria.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claims.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and private 
medical records pertaining to recent 
treatment for his psychiatric disorder.  
The RO should then obtain all records 
which are not on file.

3.  The RO should obtain any additional 
records from the VA medical facility in 
Mountain Home, Tennessee, covering the 
period from January 1996 to the present.

4.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature and severity of his 
psychiatric disorder.  The claims file, a 
copy of the revised rating criteria, and 
a copy of this Remand are to be furnished 
to the psychiatrist for review prior to 
the examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  
The examiner should express an opinion, 
if possible, as to the degree of 
industrial/occupational and social 
impairment caused by the veteran's 
service-connected psychiatric disorder.  
It is requested that the examiner assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  It is imperative that the 
examiner includes the definition of the 
numerical code assigned under DSM-IV.  
The presence or absence of symptoms 
enumerated in the revised rating criteria 
should be specifically noted.  A complete 
rationale for any opinions and 
conclusions expressed should be included 
in the examination report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status, to include 
consideration of old and revised rating 
criteria as set forth in Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 16 -


